Name: Commission Regulation (EEC) No 2584/83 of 14 September 1983 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/ 12 Official Journal of the European Communities 16. 9 . 83 COMMISSION REGULATION (EEC) No 2584/83 of 14 September 1983 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  3 000 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 January 1983 ,  1 800 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 November 1982,  600 tonnes of boned beef held by the United Kingdom intervention agency and put into store before 1 March 1983,  600 tonnes of boned beef held by the French intervention agency and put into store before 1 March 1983 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the Danish, German, French, Irish and United Kingdom intervention agencies are holding stocks of boned intervention meat ; whereas an exten ­ sion of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advisable to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  1 500 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 January 1983 , 2 . The sale shall take place by means of a tendering procedure, in accordance with Regulation (EEC) No 2326/79 . 3 . Only those tenders may be taken into considera ­ tion which reach the intervention agencies concerned no later than 12 noon on 7 November 1983 . Article 2 This Regulation shall enter into force on 19 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 266, 24 . 10 . 1979, p . 6 .